Arundell,
dissenting: I do not agree with so much of the majority opinion as holds that the statute of limitations has run for the year 1918. Petitioner’s return which put the statute of limitations in operation was filed September 15, 1919, and the limitation period unless waived expired on September 15,1924. Waivers of undoubted validity kept the period open until December 31, 1925. On October 22, 1925, the petitioner executed a waiver extending the time to December 31,1926. This waiver was forwarded to the Commissioner on November 30, 1925, and was signed by him on February 26, 1930. On December 20, 1926, the Commissioner mailed the notice of deficiency upon which this proceeding is based.
For a long period both before and after the waiver in question was given the petitioner and the Commissioner had carried on negotiations, had held conferences, and had written letters back and forth relating to the petitioner’s tax liability, involving, as it did, millions of dollars. The findings of fact disclose letters from the Commissioner under dates of September 17, 1924, April 17, August 26, October 3, and December 18, all in the year 1925; and letters from the taxpayer to the Commissioner under dates of February 11 and October 22, 1926. Conferences were held between representatives of the parties during the year 1926 as well as during earlier years. The waiver itself was on the regular form prescribed by the Commissioner and was of a kind directed by him to be secured pursuant to his instructions to Collectors under date of September 1, 1925. That the petitioner intended to waive the statute of limitations can not be gainsaid. That the waiver induced the delay that followed is clear. That the petitioner received every substantial right that it sought to obtain when it gave the waiver is beyond question. But the waiver itself was not signed by the Commissioner before the statute had run and the majority view is that this failure on the part of the Commissioner to sign before the statutory period has run serves to destroy its effectiveness as a waiver.
*631The direct question involved here has not been decided by the courts, but the nature of waivers has been recently discussed by the Supreme Court in the following cases: Stange v. United States, 282 U. S. 270; Aiken v. Burnet, 282 U. S. 277; Burnet v. Chicago Railway Equipment Co., 282 U. S. 295; W. P. Brown & Sons Lumber Co. v. Burnet, 282 U. S. 283; all decided on January 5, 1931, and Florsheim Bros. Dry Goods Co. v. United States, 280 U. S. 453, decided on February 24, 1930. In the Stange case they say:
* * * a waiver is not a contract, and the provision requiring the Commissioner’s signature was inserted for purely administrative purposes and not to convert into a contract what is essentially a voluntary, unilateral waiver of a defense by the taxpayer.
Aiken v. Burnet:
Even after the Act of 1921, a so-called waiver was not a’ contract. The requirement in Section 250 (d) of that Act that the Commissioner sign the consent was inserted to meet exigencies of administration, and not as a grant of authority to contract waivers.
Burnet v. Chicago Railway Equipment Co.:
As we said in Stange v. United States, * * * the Commissioner’s signature was required purely for administrative purposes.
Florsheim Bros. Dry Goods Co. v. United States, 280 U. S. 453:
If a reason must he found [for requiring the Commissioner’s consent] it exists in the general desirability of the requirement as an administrative matter. It serves to keep the Commissioner in closer touch with the matters which he is charged to administer. It avoids claims of improvident execution of waivers and unauthorized exactions by subordinates of the Department for the purpose of curing their own delinquencies. And it provides a formal procedure which is generally desirable for the Commissioner, collectors, and subordinates in the Department. That other means might have been devised for the same purpose is of no significance.
These cases in'my opinion definitely negative the idea that the Commissioner’s signature is a necessary prerequisite to the validity of waivers. If as said in the Stange case a waiver is “ essentially a voluntary, unilateral waiver of a defense by the taxpayer,” obviously the Commissioner’s signature can add nothing to the act performed by the taxpayer in waiving the statute. That this is so is clear from the Court’s resort to the analogy of limitations provisions in the case of private debts. No reason is apparent for the adoption of a different rule in tax cases. When the taxpayer signs and returns to the Commissioner a waiver on a form prepared by the Commissioner there is a complete consent in writing. The Supreme Court evidently so regarded the waiver in holding as it did that the Commissioner’s signature was required “ purely for administrative purposes.”
In view of the fact that the Commissioner’s signature is required only for administrative purposes, his failure is not a matter that can *632be attacked by the taxpayer in a proceeding involving the validity of the waiver. If both parties can extend the statute after it has run, it is difficult to see why the taxpayer can not do his part before it runs and the Commissioner complete his administrative duties afterward. There is nothing in the statute that requires the Commissioner’s signature to be attached within the effective period of the waiver.
In Magee v. United States, 282 U. S. 432, the taxpayer argued against the validity of an abatement claim that he had filed. The Court said: “The taxpayer benefited by the claim and is not in a position to contest its legality.” I think the same rule should apply here, in view of the clear showing that the taxpayer obtained, through the execution and filing of the waiver, the benefit of delay in collection and the further consideration of its case.
Marquette and Seawell agree-with this dissent.